Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: index value detector in claims 3 and 11, interpreted in view of paragraphs [0106, 0121], of the PG Pub of the instant application to include at least a flow meter or weighing meter or equivalents thereof, and pH regulator addition adjusting unit in claims 2, 3, 10, and 11, interpreted in view of paragraph [0045] of the PG Pub of the instant specification to include at least a valve or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ernt (US PG Pub 2017/0241028), in view of Sams (US PG Pub 2020/0399735).
With respect to claim 1, Ernt teaches a solvent extraction and stripping systems, methods, and apparatus for processing solutions containing metals (abstract, [0001, 0011]), an aqueous leachate stream obtained from a downstream process such as a raffinate stream from an organic copper extraction step, by liquid-liquid ion exchange ([0004], an extraction system that causes an extraction liquid to extract metal ions from a raw material liquid), a so-called “heap” 12 where leaching solution is trickled over and through the heap to dissolve copper in the ore, forming a copper containing solution typically referred to a pregnant leach solution (PLS) ([0004, 0045], a raw material liquid tank holding the raw material liquid), extractant tank 16 ([0045], an extraction liquid tank holding the extraction liquid), the aqueous solution mixed with an organic solvent in a mixing vessel 14A where copper is extracted from the leach solution ([0004, 0045-0049], Fig. 1, and 1A, an extractor, connected to the raw material liquid tank and extraction liquid tank to allow the extraction liquid to be led from the extraction liquid tank into the extractor, the extractor carrying out an extraction treatment by bringing the raw material liquid into contact with the extraction liquid), the solution is passed to  separator 100A ([0004, 0050-0051], Fig. 1, a separator connected to the extractor), the phases separate in separator 100A forming an organic phase and a metal depleted raffinate phase, the raffinate is typically recycled and used as a leachant to leach more copper from the heap ([0004, 0051], Fig. 1 a raw material liquid return path from the separator), and the organic phase transferred to a second mixer, a second settler (separator 100B), and  the organic phase recycled/returned to tank 16 ([0004, 0051], Fig. 1, an extraction liquid return path from a separator to the extraction liquid tank). Ernt teaches selectivity can be pH dependent (Table 2 Special Features), and careful pH control may be required to achieve reasonable selectivity (Table 4 Extraction Chemistry). With respect to the limitation increases pH of the raw material liquid, see MPEP 2114, intended use of the apparatus is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus). However, Ernt does not explicitly teach a raw material liquid pH regulator addition apparatus and pH regulator. 
Sams teaches lithium extraction from aqueous sources with solvent extraction where aqueous streams are pH adjusted (abstract), a method for recovering metals ([0012]), liquid liquid extraction takes place in extraction section 117, contactor 118, ([0028-0030]), and separators 130 and 150 ([0037]), and lithium is decomplexed in section 157 or 301 ([0042, 0046]), the apparatus treats any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller; the pH adjustment may increase or lower the pH, the controller configured to determine setpoints and determine an amount of pH adjustment to apply to each stream and to minimize pH adjustment while maintaining a target pH ([0056-0059], a raw material liquid pH regulator addition apparatus and pH regulator), and acid can be recycled from downstream units ([0066, 0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sams pH adjustment with sensors and controller into Ernt’s taught system as according to Ernt selectivity can be pH dependent (Table 2 Special Features), and careful pH control may be required to achieve reasonable selectivity (Table 4 Extraction Chemistry), and according to Sams if the stream flow rate is measured, a flow rate of pH-adjusting additive can be calculated by known methods ([0066]).
With respect to claim 2, the extraction system according to claim 1 is taught above. Sams teaches pH adjustment may be a sulfate buffer material to increase pH or an acidic material to lower pH, and the acidic material can be any of the acid streams and can be recycled from downstream units ([0056, 0066, 0078], a reservoir unit), pH sensors, flow sensors, and pH adjustment control valves coupled to a controller, the controller configured to determine setpoints and determine an amount of pH adjustment to apply to each stream and to minimize pH adjustment while maintaining a target pH ([0056-0059], a pH regulator addition adjusting unit that adjusts an amount of addition of the raw material liquid pH regulator to any given amount.
With respect to claim 3 the extraction system according to claim 2, is taught above. Ernt teaches selectivity can be pH dependent (Table 2 Special Features), and careful pH control may be required to achieve reasonable selectivity (Table 4 Extraction Chemistry), Sams teaches the use of pH sensors and flow sensors (index value detectors, see 112f claim interpretation above), the controller configured to determine setpoints and determine an amount of pH adjustment to apply to each stream and to minimize pH adjustment while maintaining a target pH ([0056-0059]), and that if the stream flow rate is measured, a flow rate of pH-adjusting additive can be calculated by known methods ([0066], the controller configured to calculate and adjust an amount).
With respect to claim 4, the extraction system according to claim 2 is taught above. Ernt teaches the raffinate is typically recycled and used as a leachant to leach more copper from the heap ([0004, 0051], Fig. 1), Sams teaches the apparatus treats any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller, in particular Fig. 4 illustrates the pH sensors 426,404, 402, 422, in process streams/flow paths 115, 159, 185 ([0056-0059], Fig. 4, the raw material liquid pH sensor detects pH of the raw material liquid in the raw material liquid return path).  
With respect to claims 5 and 6, the extraction system according to claim 4 is discussed above. Sams teaches controller 410 coupled to pH sensors 426, 404, 402, and 422, and adjustment control valves 430, 412, and 414, ([0059, Fig. 4, a pH sensor point upstream of a pH regulator addition point), and a pH sensor 420 downstream of pH regulator addition point for final adjustment of the return stream ([0059]). Alternatively, the particular placement of pH sensor with respect to the pH adjustment control valve a would be a matter of an obvious engineering design choice.  
With respect to claim 8, the extraction system according to claim 1, is taught above. Ernt extracting and stripping, and stripping is a reverse of extraction (Table 1), and extraction and stripping stages (Fig. 1, [0004-0006, 0051], a backward extraction apparatus connected to the extraction liquid tank in contact with a backward extraction liquid, and returning a post-backward-extraction extraction liquid to the extraction liquid tank).  
With respect to claim 9, the extraction system according to claim 8 is taught above. Ernt teaches lean electrolyte extracts the copper from the loaded organic phase, electrolyte coming from state 60 (Fig. 1, [0005, 0051], a backward extraction liquid tank), mixer 14B (Fig. 1, [0051], a backward extractor that is connected to the extraction liquid tank so that the post-extraction extraction liquid from the extraction liquid tank is led into the backward extractor), centrifuge 100b (Fig. 1, a post-backward-extraction separator connected to the backward extractor), stripped organic returned to tank 16 (Fig. 1, a post-backward-extraction extraction liquid return path that connects the post-backward-extraction separator to the extraction liquid tank; rich electrolyte stream leads to EW cell 60 (Fig 1, a backward extraction liquid return path that connects the post-backward-extraction separator to the backward extraction liquid tank). Sams teaches any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller as discussed above ([0056-0059], a backward extraction liquid pH regulator addition apparatus).
With respect to claim 10, the extraction system according to claim 9 is taught above. Sams teaches any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller as discussed above ([0056-0059]), pH adjustment may be a sulfate buffer material to increase pH or an acidic material to lower pH, and the acidic material can be any of the acid streams and can be recycled from downstream units ([0056, 0066, 0078], a reservoir unit), pH sensors, flow sensors, and pH adjustment control valves (a pH adjusting unit), coupled to a controller, the controller configured to determine setpoints and determine an amount of pH adjustment to apply to each stream and to minimize pH adjustment while maintaining a target pH ([0056-0059], a pH regulator addition adjusting unit that adjusts an amount of addition of pH regulator to any given amount.
With respect to claim 11, the extraction system according to claim 10 is taught above. Sams teaches any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller as discussed above ([0056-0059]). Ernt teaches backward extraction as discussed above, and selectivity can be pH dependent (Table 2 Special Features), and careful pH control may be required to achieve reasonable selectivity (Table 4 Extraction Chemistry), Sams teaches the use of pH sensors and flow sensors (index value detectors, see 112f claim interpretation above), the controller configured to determine setpoints and determine an amount of pH adjustment to apply to each stream and to minimize pH adjustment while maintaining a target pH ([0056-0059]), and that if the stream flow rate is measured, a flow rate of pH-adjusting additive can be calculated by known methods ([0066], the controller configured to calculate and adjust an amount).
With respect to claim 12, the extraction system according to claim 10 is taught above. Sams teaches the apparatus treats any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller, in particular Fig. 4 illustrates the pH sensors 426,404, 402, 422, in process streams/flow paths 115, 159, 185 ([0056-0059], Fig. 4, the pH sensor detects pH of the in the return path).  
With respect to claims 13 and 14, the extraction system according to claim 12 is taught above. Sams teaches controller 410 coupled to pH sensors 426, 404, 402, and 422, and adjustment control valves 430, 412, and 414, ([0059, Fig. 4, a pH sensor point upstream of a pH regulator addition point), and a pH sensor 420 downstream of pH regulator addition point for final adjustment of the return stream ([0059]). Alternatively, the particular placement of pH sensor with respect to the pH adjustment control valve a would be a matter of an obvious engineering design choice.  
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ernt (US PG Pub 2017/0241028), in view of Sams (US PG Pub 2020/0399735), in view of Snydacker (US PG Pub 2019/0256987).
With respect to claims 7 and 15, the extraction system according to claim 1, is taught above. Ernt and Sams teach the system of claims 1 and 9 as discussed above. Sams teaches any or all of the streams with pH adjustment additives to condition the streams, with pH sensors, flow sensors, and pH adjustment control valves coupled to a controller ([0056-0059], pre and post extraction pH sensors and a controller), and in embodiments using pumps ([0051]). However, the taught combination does not explicitly teach feed and extractant pumps controlled by the controller. The use of pumps to deliver feed and process streams is known in the art, and an obvious engineering choice.
Snydacker teaches extraction of lithium from liquid resources (abstract), and in embodiments other species may be recovered, including potassium, boron, sodium, magnesium, or other species ([0328]), brine is pumped through the system ([0115, 0245, 0291-0292]), brine and acid pumping continue until hydrogen saturation ([0324, 0335]), pH is monitored before and after each tank, and pumping is terminated when the rated of exchange slows ([0436, 0441, 0444] the controller stops the raw material liquid feed pump and the extraction liquid feed pump from operating).and , before or after ion exchange or other processes including solvent extraction the pH of the liquid is adjusted with Ca(OH)2, NaOH, or other chemicals in a solid, liquid or slurry form to facilitate the reaction ([0340]), a pH modulating system comprises measuring the pH and adjusting the pH to an ideal pH for extraction, pH modulating system comprising one or more tanks, including storage tanks, and the amount of base added is controlled to neutralize the hydrogen released by ion exchange, base is optionally added to the brine flow prior to or after ion exchange or one or more tanks, in an embodiment the base is added according to one or more pH meters ([0287-0294]), in embodiments pH meters are installed in tanks, pipes, columns, and other components of the systems to monitor pH and control the rates and amounts of base addition at various locations throughout the system ([0316]), the pH modulating setup in some embodiments comprising a pH measuring device or probe (a pH sensor), and an inlet for adding base, the inlet can be a pipe, or an injection port ([0401-0402]), aqueous NaOH base is injected from an aqueous base tank (205) to adjust the pH, the pH is monitored to control the rates of base injection ([0441]), the pH of the brine is monitored before and after each tanks to control the rate of addition of base solution ([0445]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Snydacker’s termination of pumping when the pH of the system indicates the reactants are spent in order to reset the system with fresh reactants ([0436, 0441]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monzyk (US PGPub 2004/0129636)
Bhaduri (US PG Pub 2009/0133536)
Davis (US PG Pub 2013/0306565)
Johnson (US PG Pub 2022/0056556)
Guetling (DE3633864)
Asada (JP2000176438)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777